FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 24, 2022

                                       No. 04-22-00194-CV

                                      Jerry A. GUZZETTA,
                                             Appellant

                                                 v.

                     BRIMHALL LQ, LLC D/B/A LA QUINTA HOTEL,
                                     Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-14775
                         Honorable John D. Gabriel Jr., Judge Presiding


                                          ORDER
        On April 5, 2022, Appellant filed a Notice of Appeal with no court reporter copied on the
notice. On April 20, 2022, Appellant filed a docketing statement that named Geneva Garcia as
the court reporter in this case. It advised this court that the reporter’s record was requested on
April 19, 2022, and that no payment arrangements were made. On May 6, 2022, Geneva Garcia
filed a notice of late record, advising this court that the record was not requested in writing and
not paid for. On July 5, 2022, after a series of motions were resolved, this court ordered
Appellant to formally request and pay for the requested record. On July 19, 2022, Appellant
notified this court that the record was paid for in compliance with this court’s order. On August
1, 2022, the reporter’s record was filed.
        On July 27, 2022, this court received a copy of a request from Intervenor Stolmeier to
Diana Guerrero for the reporter’s record for the December 17, 2021, hearing related to this
appeal. Intervenor Stolmeier directed Ms. Guerrero to invoice Appellant for the record pursuant
to Rule 34.6(c)(3) of the Texas Rules of Appellate Procedure. On July 28, 2022, Ms. Guerrero
filed a notice of late record with this court, advising that neither party would agree to pay for the
record. On August 12, 2022, Ms. Guerrero advised that Appellant paid for the requested record.
She requested a new due date of August 26, 2022, at the earliest. We grant the request for a
new deadline, which we now set for August 31, 2022, for the December 17, 2021 record.
      On August 4, 2022, this court received a copy of a request from Intervenor Stolmeier to
Herminia Torres for the reporter’s record for the October 13, 2021, hearing related to this appeal.
                                                                                        FILE COPY

Intervenor Stolmeier directed Ms. Guerrero to invoice Appellant for the record pursuant to Rule
34.6(c)(3) of the Texas Rules of Appellate Procedure. On August 12, 2022, we received a notice
of late record from Ms. Torres, advising that neither party paid for the record, but that she would
be able to provide the record by September 11, 2022. We grant the request for a deadline of
September 11, 2022, for the October 13, 2021 record. We order Appellant to pay Ms.
Torres for the record pursuant to Rule 34.6(c)(3). TEX. R. APP. P. 34.6(c)(3); Lopez v. Ford
Motor Co., No. 04-08-00091-CV, 2009 WL 636517, at *2 (Tex. App.—San Antonio Mar. 11,
2009, no pet.).
         On August 11, 2022, this court received a copy of a letter from Appellant to the district
court clerk requesting a complete list of the hearings held in this case, as they are not currently
shown on the trial court’s docket sheet. On August 17, 2022, Appellant asked this court to
suspend appellate deadlines to accommodate its request to the district court clerk. Appellee has
asked this court to set a deadline for future additions to the record. We grant both requests and
set the following deadlines:
       The district court clerk’s list of hearings as requested by Appellant is due on August
31, 2022.
      Any subsequent requests for reporters’ records must be completed and payments
made by September 9, 2022.
       If there are no subsequent requests for reporters’ records, the Appellant’s opening
brief will be due on September 30, 2022.
      If there are subsequent requests for reporters’ records, the requested reporters’
records must be completed by September 30, 2022. In this scenario, the Appellant’s
opening brief will be due on October 28, 2022.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court